

116 S1569 IS: Federal Campaign Cybersecurity Assistance Act of 2019
U.S. Senate
2019-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1569IN THE SENATE OF THE UNITED STATESMay 21, 2019Mr. Wyden introduced the following bill; which was read twice and referred to the Committee on Rules and AdministrationA BILLTo amend the Federal Election Campaign Act of 1971 to allow certain expenditures for
 cybersecurity-related services or assistance. 1.Short titleThis Act may be cited as the Federal Campaign Cybersecurity Assistance Act of 2019.2.FindingsCongress makes the following findings:(1)The intelligence community has confirmed that the Russian government meddled in our elections.(2)Candidates for Federal office from both major political parties have been targeted by sophisticated cyber-attacks.(3)There is a compelling governmental interest in preventing foreign influence over the United States political process, and that this includes protecting the political process, the parties, and individual campaigns from cyber-attacks.3.Allowing certain expenditures for cybersecurity-related services or assistance(a)Use of building funds(1)In generalSubsection (a)(9)(B) of section 315 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30116) is amended—(A)by inserting (i) after (B);(B)in clause (i), as added by subparagraph (A), by adding at the end the following new sentence: Notwithstanding the preceding sentence, such account may also be used to defray the expenses incurred for secure information communications technology or cybersecurity products or services for the national committee, a State party, or for a candidate or his or her authorized committee, regardless of whether the expense otherwise relates to the construction, purchase, renovation, operation, and furnishing of one or more headquarters buildings of the party.; and(C)by adding at the end the following new clauses:(ii)For purposes of this subparagraph, the term secure information communications technology means a commercial-off-the-shelf computing device which has been configured to restrict unauthorized access and uses publicly-available baseline configurations.(iii)For purposes of this subparagraph, the term cybersecurity product or service means a product or service which helps an organization to achieve the set of standards, guidelines, best practices, methodologies, procedures, and processes to cost-effectively identify, detect, protect, respond to, and recover from cyber risks as developed by the National Institute of Standards and Technology pursuant to subsections (c)(15) and (e) of section 272 of title 15, United States Code.(iv)An authorized committee may not sell any secure information communications technology or cybersecurity products or services received by the authorized committee that were purchased using such account funds. Nothing in the preceding sentence shall prevent an authorized committee from donating such secure information communications technology or cybersecurity products or services to a charitable organization or to a Federal, State, local, or Tribal government agency at the conclusion of the campaign..(2)ReportingSection 304(b) of such Act (52 U.S.C. 30104(b)) is amended by striking and at the end of paragraph (7), by striking the period at the end of paragraph (8) and inserting ; and, and by adding at the end the following new paragraph:(9)for the national committee of a political party, the name and address of each authorized committee to which secure information communications technology or cybersecurity products or services is supplied from an account described in section 315(a)(9)(B)..(3)Effective dateThe amendments made by this subsection shall apply to expenditures made on or after the date of enactment of this Act.(b)Treatment of cybersecurity-Related services as in-Kind contributionNotwithstanding any other provision of law, effective 2 years after the date of enactment of this Act, any secure information communications technology or cybersecurity products or services (as those terms are defined in subsection (a)(9)(B) of section 315 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30116), as added by subsection (a), that are provided at less than fair-market value to a political committee or a candidate for Federal office (as those terms are defined in section 301 of such Act (52 U.S.C. 30101)) other than in accordance with such subsection (a)(9)(B), shall be considered an in-kind contribution, regardless of whether such services are made available on the same terms and conditions to all political committees or candidates, unless such services are made available on the same terms and conditions to all persons in the general public.